DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-18 are currently pending and examined.
Response to Arguments
Applicant’s amendment dated 06/13/2022 is accepted and entered. Applicant’s amendment to the claims has overcome the previous double patenting rejection and the double patenting rejection has been withdrawn.
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive.
Applicant argues on page 5 of the remarks that Kazala does not teach or reasonably disclose the interface layer extending from a first lateral edge to a second lateral edge opposite the first lateral edge of the dressing bolster. Applicant alleges that the inner layer 853 is “placed around a perimeter” of the bolster 832 and as such the layer 853 does not extend from a first lateral edge of the bolster to a second lateral edge of the bolster. However, Figure 11 of Kazala clearly shows the inner layer 853 not only around the perimeter of the bolster, but also extending past the first and second lateral edges towards the center of the dressing. The claim language does not require the interface layer to extend continuously from the first lateral edge to the second lateral edge of the bolster, and as such the presence of the aperture 859 within the inner layer 853 does not prevent Kazala from reading on the claim language. Due to this, the inner layer of Kazala can be considered to extend from the first lateral edge to the second lateral edge of the dressing bolster.
Additionally, as Applicant indicates, Kazala states that the inner layer 853 is placed around a perimeter of the second surface of the bolster. Figure 11 clearly indicates that there is a portion of the inner layer 853 on the interior side of the perimeter of the bolster and a portion of the inner layer 853 on the exterior side of the perimeter of the bolster. In addition to the first and second lateral edges, there are two additional edges that extend between the first and second lateral edges. These additional edges will also necessarily have the inner layer placed upon them, as the lateral edges have the inner layer placed upon them in Figure 11. Therefore, at the very least, the portion of the inner layer that is placed around the additional edges will extend between the first and second lateral edges.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the interface seal is configured to extend beyond “a lateral edge” of the dressing bolster. Claim 1 recites “a first lateral edge” and “a second lateral edge” of the dressing bolster. It is unclear if the “a lateral edge” recited in Claim 10 refers to either the first or second lateral edges recited in Claim 1, or if “a lateral edge” refers to a different lateral edge. For the purpose of compact prosecution, “a lateral edge” in Claim 10 is being interpreted as either the first or second lateral edges from Claim 1.
Claim 18 recites the dressing bolster “has lateral edges”. Claim 1 recites “a first lateral edge” and “a second lateral edge” of the dressing bolster. It is unclear if the “lateral edges” recited in Claim 18 refers to either the first or second lateral edges recited in Claim 1, or if “lateral edges” refers to a different lateral edge(s). For the purpose of compact prosecution, “lateral edges” in Claim 18 is being interpreted as the first and second lateral edges from Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6-8, 10, 13, 15, 16, and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kazala et al (US 2009/0299341).
Regarding Claim 1, Kazala discloses a dressing bolster assembly (830, Fig. 11) for treating a tissue site (¶ [0074]), comprising:
a dressing bolster (832, Fig. 11) having a first side (834, Fig. 11) and a second, inward-facing side (836, Fig. 11);
an interface layer (inner layer 853, Fig. 11) having a first side (855, Fig. 11) and a second, inward-facing side (857, Fig. 11), the first side (855, Fig. 11) of the interface layer (853, Fig. 11) coupled to the second, inward-facing side (836, Fig. 11) of the dressing bolster (832, Fig. 11), the interface layer (853, Fig. 11) extending from a first lateral edge to a second lateral edge opposite the first lateral edge of the dressing bolster (832, Fig. 11; see Image 1; layer 853 extends from the first lateral edge to the second lateral edge of the dressing bolster and also extends beyond both edges); and
an interface seal (sealing apparatus 869, Fig. 11) disposed on at least a portion of the second, inward-facing side (857, Fig. 11) of the interface layer (853, Fig. 11), and configured to be directly coupled to a sealing member (over-drape 862, Fig. 11) having a portion configured to be disposed over the dressing bolster (832, Fig. 11).

    PNG
    media_image1.png
    357
    764
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 11 of Kazala
Regarding Claim 2, Kazala discloses the dressing bolster (832, Fig. 11) comprises foam (¶ [0041]).
Regarding Claim 3, Kazala discloses the interface seal (869, Fig. 11) is positioned underneath the dressing bolster (832, Fig. 11) and the interface layer (853, Fig. 11; the interface seal 869 is below both of those layers, and is therefore underneath even if it does not overlap with the dressing bolster).
Regarding Claim 4, Kazala discloses at least a portion of the interface layer (853, Fig. 11) is configured to be directly against the tissue site (¶ [0075]; the inner layer protects the skin from irritation from the bolster and therefore is configured to contact the skin instead of the bolster).
Regarding Claim 6, Kazala discloses the interface seal (869, Fig. 11) comprises a sealing material (adhesive 867, Fig. 11), wherein the sealing material comprises hydrocolloids or hydrogels (¶ [0046]).
Regarding Claim 7, Kazala discloses the interface seal (869, Fig. 11) is configured to absorb fluids (¶ [0046]; hydrogels are known in the art to absorb fluid and therefore the interface seal can absorb fluid when made of a hydrogel).
Regarding Claim 8, Kazala discloses the interface seal (869, Fig. 11) comprises a linear member (¶ [0046]; adhesive tape is a linear member).
Regarding Claim 10, Kazala discloses the interface seal (869, Fig. 11) is configured to extend beyond a lateral edge of the dressing bolster (832, Fig. 11; the sealing means 869 extends beyond the right and left sides of the bolster, as seen in Fig. 11).
Regarding Claim 13, Kazala discloses the sealing member (862, Fig. 11) is a first sealing member, and wherein the dressing bolster assembly (830, Fig. 11) further comprises a second sealing member (gasket, ¶ [0046]) covering a portion of the second, inward-facing side of the dressing bolster (832, Fig. 11; the gasket/additional sealing member ¶ [0046] would be on the patient’s skin and the drape would be attached to the gasket/additional sealing member) and extending outward from the dressing bolster (832, Fig. 11; the gasket/additional sealing member would be on the patient’s skin and extend outward from the bolster to ensure proper sealing), wherein a portion of the first sealing member (862, Fig. 11) is coupled to the second sealing member (gasket/additional sealing member, ¶ [0046]) by an adhesive (¶ [0046]).
Regarding Claim 15, Kazala discloses the interface seal (869, Fig. 11) is coupled directly to the second sealing member (gasket/additional sealing member, ¶ [0046]).
Regarding Claim 16, Kazala discloses a system for treating a tissue site (¶ [0074]), comprising:
the dressing bolster assembly (830, Fig. 11) of Claim 1; and
an adhesive (867, Fig. 11) configured to seal the sealing member (862, Fig. 11) against an epidermis (814, Fig. 11) of a patient. 
Regarding Claim 18, Kazala discloses the dressing bolster (832, Fig. 11) has lateral edges formed at an angle between 20 to 50 degrees with respect to the second, inward-facing side of the dressing bolster (¶ [0055, 0063]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5, 11, 12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazala et al (US 2009/0299341).
Regarding Claim 5, the embodiment of Fig. 11 of Kazala is silent whether the interface layer is selected from the group consisting of woven material, a non-woven material, a polyester knit material, and a fenestrated film.
However, the embodiment of Fig. 10 of Kazala teaches a breathable dry layer (741, Fig. 10) such as a comfort layer under the dressing bolster (732, Fig. 10) to help avoid skin irritation and enhance comfort (¶ [0071]). This breathable dry later is a non-woven material (¶ [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the inner layer of Kazala to be a non-woven layer, as taught by the embodiment of Fig. 10 of Kazala. Both the inner layer of Fig. 11 and the comfort layer of Fig. 10 seek to improve the comfort of the patient and avoid skin irritation. Therefore, this modification is a simple substitution of one known material (a nonwoven, from Fig. 10) for another material (a drape, from Fig. 11) where both materials are expected to obtain the same predictable results (improving the comfort of the patient by reducing irritation). As such, one of ordinary skill in the art would have found this simple substitution obvious.
Regarding Claim 11, Kazala is silent whether the interface seal is formed from a sealing material having a hardness in the range of 70-80 Shore (type OO).
However, it would have been obvious to one having ordinary skill in the art before the claimed invention was made to cause the device of Kazala to have the interface seal formed from a sealing material having a hardness in the range of 70-80 Shore (type OO) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kazala would not operate differently with the claimed interface seal sealing material hardness and the device would function appropriately with the claimed sealing material hardness. Further, applicant places no criticality on the range claimed, indicating simply that the sealing material hardness “may” be within the claimed ranges (¶ [0053]).
Regarding Claim 12, Kazala is silent whether the interface seal has a thickness Tsr that is in the range 0.7 – 1.25 mm.
However, it would have been obvious to one having ordinary skill in the art before the claimed invention was made to cause the device of Kazala to have the interface seal thickness be in the range of 0.7 – 1.25 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kazala would not operate differently with the claimed interface seal thickness and since the claimed thickness would not prevent the device from healing a patient’s wound, the device would function appropriately with the claimed interface seal thickness. Further, applicant places no criticality on the range claimed, indicating simply that the interface seal thickness “may” be within the claimed ranges (¶ [0053]).
Regarding Claim 14, Kazala is silent whether the interface seal has a thickness Tsr, the second sealing member has a thickness Tsm, and the ratio of Tsr/Tsm is in the range of about 2.7 to 7.0.
However, it would have been obvious to one having ordinary skill in the art before the claimed invention was made to cause the device of Kazala to have the interface seal and second sealing member have thicknesses that result in a ratio of about 2.7 to about 7.0 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Kazala would not operate differently with the interface seal and second sealing member thicknesses necessary to achieve the claimed ratio and the device would function appropriately with the thicknesses necessary to achieve the claimed ratio. Further, applicant places no criticality on the range claimed, indicating simply that the ratio of the interface seal thickness to the second sealing member thickness “may” be within the claimed ranges (¶ [0053]).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazala et al (US 2009/0299341) in view of Jaeb et al (US 2009/0227969).
Regarding Claim 9, Kazala is silent whether the interface seal comprises a sealing ring.
Jaeb teaches a wound dressing, thus being in the same field of endeavor, with a sealing ring (seal layer 222, Fig. 3; ¶ [0053] indicates the seal layer can be circular which indicates it can be ring shaped). The sealing ring of Jaeb prevents reduced pressure from leaking out of the dressing and also helps maintain any wrinkles in the drape that were formed upon application (¶ [0051]).
Therefore, it would have been obvious to modify the interface seal of Kazala to comprise a sealing ring, as taught by Jaeb (Fig. 3). The sealing ring helps prevent leakage of reduced pressure from the dressing and also helps maintain any wrinkles in the drape that were formed upon application, which improves the comfort to the patient (as motivated by Jaeb ¶ [0051]).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazala et al (US 2009/0299341) in view of Jonn et al (US 2006/0009099).
Regarding Claim 17, the embodiment of Fig. 11 of Kazala is silent whether the dressing bolster comprises at least two discrete members placed with abutting edges and wherein the interface seal comprises at least two discrete members that have coalesced to form an integral member.
However, the embodiment of Fig. 10 of Kazala teaches a dressing bolster that comprises at least two discrete members placed with abutting edges. The dressing bolster (735, Fig. 10) comprises three discrete members placed with abutting edges, as seen in Fig. 10: breathable dry layer 741, non-breathable layer 747, and bolster layer 732 (¶ [0071]). These layers are discrete layers that are adhered together with adhesives to form the structure seen in Fig. 10 (¶ [0071]). This structure improves the comfort of the patient by providing a breathable layer near the skin, and prevents leakage by providing a non-breathable layer near the drape (¶ [0071]).
Therefore, it would have been obvious to modify the bolster of Fig. 11 of Kazala to comprise at least two discrete members placed with abutting edges, as taught by Fig. 10 of Kazala. This modification improves the comfort of the user by allowing for a breathable layer near the skin and a non-breathable layer near the drape to prevent leakage (as motivated by Kazala ¶ [0071]).
Kazala is silent whether the interface seal comprises at least two discrete members that have coalesced to form an integral member.
Jonn teaches a wound dressing, thus being in the same field of endeavor, where discrete dots of adhesive are applied to the flexible wound dressing material to adhere the dressing to the patient’s skin (¶ [0065]). These dots are flowable and will flow to form a continuous coating, especially when pressed against the patient’s skin to apply the dressing to the skin (¶ [0065]). This reduces the amount of adhesive that needs to be applied to the dressing, since the adhesive will flow and coalesce into one continuous layer.
Therefore, it would have been obvious to modify the dressing of Kazala to have the interface seal comprise at least two discrete members that have coalesced to form an integral member, as taught by Jonn, as this would reduce the amount of adhesive necessary to use on the dressing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/Examiner, Art Unit 3781